        Case 18-29411           Doc 14       Filed 04/10/19 Entered 04/10/19 11:02:28                  Desc Main
                                               Document Page 1 of 10

This order is SIGNED.


Dated: April 10, 2019
                                                              R. KIMBALL MOSIER
                                                             U.S. Bankruptcy Judge




   Lon A. Jenkins (4060)
   Tami Gadd-Willardson (12517)
   MaryAnn Bride (13146)
   Katherine Kang (14457)
   OFFICE OF THE CHAPTER 13 TRUSTEE
   405 So. Main Street, Suite 600
   Salt Lake City, Utah 84111
   Telephone: (801) 596-2884
   Facsimile: (801) 596-2898
   Email: utahtrusteemail@ch13ut.org


                              IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH
                                          CENTRAL DIVISION


         In re:                                                      Case No. 18-29411
             TIM RICHARD BEESLEY                                     Chapter 13
         Debtor.                                                     Hon. R. Kimball Mosier
                                                                     (Confirmation Hearing: 03/05/19 at 10:00 AM)

                            ORDER CONFIRMING DEBTOR'S CHAPTER 13 PLAN


              After notice to all parties in interest, and based on the Trustee’s recommendation for
   confirmation, the Court finds that the Plan meets the requirements of 11 U.S.C. §§ 13221 and 1325
   and hereby ORDERS AS FOLLOWS:




   1
       Unless otherwise stated, all statutory references are to 11 U.S.C. § ___.
   Case 18-29411                Doc 14     Filed 04/10/19 Entered 04/10/19 11:02:28           Desc Main
                                             Document Page 2 of 10




                                        CONFIRMATION OF THE PLAN
              1.          The proposed Chapter 13 plan, as modified by this Order, is confirmed pursuant to
§ 1325 (hereinafter the “Plan”). Upon the entry of this Order, the effective date of confirmation
shall relate back to the date of the confirmation hearing.
              2.          Confirmation is not a binding determination that the Plan complies with the 36 to
60-month term limits of § 1322(d). If at any time the Trustee determines that the Plan is not
feasible because its term is greater than 60 months, the Trustee may serve a Notice of Non-
Compliance on the Debtor and Debtor's counsel. The Debtor will have 30 days from the service
of such notice to file either an objection to claims or a motion to modify under § 1329 to bring the
Plan into compliance with § 1322(d). If the issue is not resolved within such 30-day period, the
Trustee may file a motion to dismiss or to convert.
              3.          Confirmation constitutes a binding determination that the Debtor has complied with
the requirements of § 521(a)(1), and this case is not subject to automatic dismissal under § 521(i).
                           RETURN TO NONPRIORITY UNSECURED CREDITORS
              4. The Plan shall return to nonpriority unsecured creditors the greater of the return
provided for below or the pro rata distribution, if any, resulting from the minimum “Plan Base”
calculated as follows: Plan Payments multiplied by the Applicable Commitment Period (36 or 60
months as stated in Part 8.1 of the Plan) plus all required contributions of tax refunds and other
lump sum Plan contributions.
              5. The Plan provides for a zero return ($0.00) to nonpriority unsecured creditors; however,
the Debtor(s) must nonetheless continue to make Plan payments for the length of the Applicable
Commitment Period under § 1325(b)(4) as designated in Part 8.1 of the Plan. In such case
additional amounts will be distributed pro rata to nonpriority unsecured creditors pursuant to §
1325(b)(1)(B), not to exceed 100% of the total allowed amount of such claims.
                                    APPLICABLE COMMITMENT PERIOD
              6. As designated in Part 8.1 of the Plan this is a below-median case with an Applicable
Commitment Period of 36 months, commencing with the first-scheduled meeting of creditors
under § 341. Pursuant to § 1325(b), the Debtors must make no less than 36 payments to the Plan




Printed by TH on 4/5/19
                                                          2
   Case 18-29411                Doc 14   Filed 04/10/19 Entered 04/10/19 11:02:28            Desc Main
                                           Document Page 3 of 10




in the amounts set forth below and may be extended as necessary to make payments on the
provided for claims, but may not exceed 60 months.
                      REQUIRED PAYMENTS AND CONTRIBUTIONS TO THE PLAN
              7. Plan Payments: By the 25th day of each month, the Debtor shall make the required Plan
payment to the Trustee of $400.00 (hereinafter the “Plan Payments”).
                          a. Contribution to the Plan of Tax Refunds Over the Applicable Commitment
              Period. In addition to the monthly Plan Payments required above, the Debtors shall also
              pay into the Plan the total amount of yearly state and federal tax refunds that in the
              aggregate exceed $1,000. If such tax refund includes amounts from the Earned Income
              Tax Credit (EITC) and/or the Additional Child Tax Credit (ACTC), Debtors may retain up
              to a maximum of $2,000 of the tax refund based on the following formula: the first $1,000
              as provided above, plus the combined amount of the EIC and ACTC up to an additional
              $1,000 (maximum retained tax refund cannot exceed $2,000) (hereinafter “Tax Refunds”).
              However, the Debtors are not obligated to pay into the Plan tax refunds that have been
              properly offset by a taxing authority and must provide evidence of such offset (tax
              transcript, letter from taxing entity indicating the offset amount – bank statements or
              screenshots of the taxing authority website is not sufficient). This requirement applies to
              all tax refunds that the Debtors are entitled to receive during the three-year period starting
              with the petition date (e.g., tax returns for tax years 2018 through 2020), subject to the
              following conditions:
              8. If during the term of the Plan the Debtor(s) file or amend tax returns for a prepetition
tax year, the Debtor must provide the Trustee with the first two (2) pages of the federal and state
tax returns within fourteen (14) days of their filing with the applicable taxing authority.
Furthermore, any Tax Refunds must be paid to the Trustee within 7 days of the Debtor's receipt of
the tax refund.
              9. Within 30 days after receipt of the tax returns, the Trustee will calculate whether the
best-interest-of-creditors test of § 1325(a)(4) requires a greater return to unsecured creditors and
inform the Debtor and Debtor's counsel if the Plan must be modified. The Debtor will then have
thirty (30) days to file a motion to modify the Plan to provide for the return required by §



Printed by TH on 4/5/19
                                                        3
   Case 18-29411                 Doc 14     Filed 04/10/19 Entered 04/10/19 11:02:28            Desc Main
                                              Document Page 4 of 10




1325(a)(4). Where possible, the Trustee will work with Debtor(s)’ counsel to submit a stipulated
order modifying the Plan. If the Debtor(s) fails to file such a motion to modify, the Trustee will
move for dismissal.
              10. All Plan Payments, Tax Refunds, or other monetary contributions made by the Debtor
to the Plan are hereinafter referred to as the “Plan Contributions.”
                              CLASSIFICATION AND TREATMENT OF CLAIMS
              11. Trustee Fee. The Trustee is allowed the commission authorized by 28 U.S.C. §
586. Any reference in the Plan to the percentage of such commission is an estimate only, and the
Trustee’s commission on each receipt will be in the amount fixed by the United States Attorney
as of the date the trustee posts the receipt of the Plan Payment to the case.
              12. Attorney’s Fees: Debtor's counsel is awarded fees and costs in the total amount of
$3,750.00 as an administrative claim under § 503(b). Pursuant to the Bankruptcy Rule 2016
Statement filed in this case, counsel received a prepetition retainer of $465.00; therefore, the
balance of $3,285.00 will be paid through the Plan. This allowance of fees includes time for
counsel to comply with the requirements of the Claims Review Process, as set forth below, but it
does not limit counsel’s option to seek additional fees after notice and a hearing on a fee application
filed with the Court.
              13. Adequate Protection Payments: Adequate protection payments under § 1326(a)(1)(C),
are allowed as provided for in Local Rule 2083-1(d) designated in Part 8.1 and the Notice of
Adequate Protection Payments (Local Form 2083-1-C).
              14. Secured Claims: If a secured claim is provided for in the Plan, The Trustee shall
disburse on secured claims only if all requirements under Local Rule 2083-2(c)(1) are met. All
disbursements are subject to the Trustee having received monthly Plan Contributions. If the Plan
provides for a secured claim, but such creditor files an unsecured claim, and such unsecured claim
is deemed allowed under § 502(a) as of the completion of the Claim’s Review Process (see below),
the Trustee shall at that time administer such claim as a nonpriority unsecured claim pursuant to
the terms of the Plan.
              15. Mortgage Arrearage Claims.
                          a. If a proof of claim is filed asserting a mortgage arrearage, but such claim is not



Printed by TH on 4/5/19
                                                            4
   Case 18-29411                 Doc 14    Filed 04/10/19 Entered 04/10/19 11:02:28            Desc Main
                                             Document Page 5 of 10




              provided for in the confirmed Plan, the Trustee will set up a reserve claim consistent with
              the proof of claim. The Plan must be modified under § 1329 to provide for the payment of
              the arrearage claim no later than 30 days after the filing of the Trustee’s Report of Claims,
              or the Trustee will remove the reserve claim and no disbursements will be made on the
              filed arrearage claim. If the Plan is timely modified to authorize payment of the mortgage
              arrearage claim, the Trustee will disburse on such claim pursuant to the creditor name and
              address and the amount of the arrearage in the proof of claim.
                          b. The Trustee will cease any disbursements on a mortgage arrearage claim when
              an objection is filed to such proof of claim. The Trustee will likewise modify
              disbursements on a mortgage arrearage claim provided for in the Plan if such proof of claim
              is amended otherwise modified by Court order.
                          c. The Debtors shall maintain current contractual installment payments directly to
              mortgage creditors beginning with the first payment due after the petition date.
                          d. Post-petition mortgage payments will be made by the Debtor directly.
              16. Secured Tax Claims: Any allowed secured tax claim filed by a governmental unit shall
be paid the secured amount as set forth on the proof of claim, unless there is a determination of the
amount of a secured claim under Federal Rule of Bankruptcy Procedure 3012(c). Secured claims
of governmental entities will be paid pursuant to Local Rule 2083-2(d). Nothing in this paragraph
shall prohibit the Debtors from filing a timely objection to a deemed-allowed secured tax claim,
or prohibit a governmental unit from amending its secured tax claim.
              17. Domestic Support Obligations:          Allowed, unsecured domestic support obligation
claims entitled to priority under § 507(a)(1)(A) and (B) shall be paid in full or an amount as
determined by separate motion under Federal Rule of Bankruptcy Procedure 3012(b).
              18. Tax Claims:
                          a. If any additional tax liability is determined to be due after confirmation of the
              Plan, the Debtor may elect to modify the Plan under § 1329 to include payment of such
              liability.
              19. Nondischargeable Student Loan Claims. Allowed claims for student loan obligations
shall be treated as nonpriority unsecured claims. To the extent such claims are nondischargeable



Printed by TH on 4/5/19
                                                           5
   Case 18-29411                 Doc 14     Filed 04/10/19 Entered 04/10/19 11:02:28            Desc Main
                                              Document Page 6 of 10




under 11 U.S.C. §§ 1328(a)(2) and 523(a)(8), the Debtor shall remain liable on such claims after
completion of the Plan.
              20. Conditions for Disbursements on Unsecured Claims.              Disbursements on allowed
priority and nonpriority unsecured claims may commence after the Claims Review and Trustee’s
Report of Claims process found in Local Rule 2083-1(l) is complete and funds are available for
the Trustee to make a distribution.
                                   DISTRIBUTIONS ON ALLOWED CLAIMS
              21. The Trustee will disburse all contributions to the Plan, including Plan Payments and
Tax Refunds, pursuant to the following levels and priority of distribution found in Local Rule
2083-2(e):
                          a. Administrative Provisions Regarding Adequate Protection And Equal Monthly
              Plan Payments:
                                 (1)      If monthly Adequate Protection Payments or Equal Monthly
                          Payments (LR 2083-2(e) Class 1) are specified on a claim, all accrued payments
                          must be current through the date of distribution before the Trustee may disburse to
                          a junior class, but Class 1 claims need not be paid in full prior to a junior class
                          receiving a distribution. After payment of allowed attorney’s fees, the Trustee may,
                          but is not required to, disburse to holders of Class 1 claims amounts greater than
                          such designated payments to facilitate the prompt administration of the case.
                                 (2)      To the extent there are insufficient funds to make the required
                          Adequate Protection or Equal Monthly Payments to all creditors, the Trustee may
                          make a pro-rata distribution to such class. Unpaid portions of Adequate Protection
                          or Equal Monthly Payments from a prior month will first be brought current before
                          disbursements are made to lower classes, and Adequate Protection Payments will
                          be brought current before disbursements are made on Equal Monthly Payments.
                                 (3)      If no monthly payments are specified on a claim, payments will be
                          paid pro rata within the designated class.




Printed by TH on 4/5/19
                                                            6
   Case 18-29411            Doc 14    Filed 04/10/19 Entered 04/10/19 11:02:28           Desc Main
                                        Document Page 7 of 10




                                      CLAIMS REVIEW PROCESS
              22. Claims Review Process. Within 60 days following the expiration of the bar date for
governmental units to file claims under Bankruptcy Rule 3002(c)(1), the Debtor shall file with the
Court and serve on the Trustee a declaration that all claims have been reviewed and that any
appropriate objections have been filed and noticed for a hearing.
              23. Trustee’s Report of Claims. Within approximately 120 days following the expiration
of the Governmental Bar Date, or at such time as all claim issues are resolved, the Trustee shall
file and serve on all parties-in-interest a Trustee’s Report of Claims (“TROC”) that will include a
list of claims filed in the case, the amount of such claims, and their treatment under the confirmed
Plan (e.g., secured, priority, allowed, disallowed, etc.). If no objection is filed to the TROC within
21 days after service thereof, it shall be deemed final and incorporated into this Order. If a written
objection to the TROC or an objection to a claim is filed within such 21-day period, the Trustee
will file and serve an Amended Trustee’s Report of Claims within 30 days after resolution of the
objections or motions. Any such written objection to the TROC must be noticed for a hearing to
be held within 30 days after its filing. If no written objection to the Amended Trustee’s Report of
Claims is filed within 21 days after service, it shall be deemed final and will be incorporated into
the confirmation order.
              24. Untimely Claims. Unless otherwise ordered by the Court, the Trustee will not disburse
on any claim that is filed after the applicable deadline of Bankruptcy Rule 3002.
                                   ADMINISTRATIVE PROVISIONS
              25. If the Trustee has filed an objection to an exemption claimed on Schedule C, and such
exemption is not specifically ruled on by the Court in connection with confirmation of the Plan,
then the Trustee’s objection shall remain pending, including for purposes of any motion to modify
under § 1329 or in connection with any conversion to another Chapter under the Bankruptcy Code.
              26. The Trustee is granted authority to set procedures for making disbursements under the
Plan. Such disbursements shall be made in a manner consistent with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and the Trustee’s Report of Claims as incorporated into
this Order pursuant the provisions set forth above.




Printed by TH on 4/5/19
                                                      7
   Case 18-29411            Doc 14     Filed 04/10/19 Entered 04/10/19 11:02:28            Desc Main
                                         Document Page 8 of 10




              27. If this case is dismissed, any Plan Contributions received by the Trustee prior to the
entry of an order of dismissal shall be paid to creditors pursuant to the Plan, while payments
received after the entry of such order shall be refunded to the Debtor. In making any final
disbursement under this paragraph, the Trustee is hereby authorized to decline to disburse funds
on any unsettled, contingent, disputed, duplicate, unliquidated, late-filed or otherwise legally
insufficient claim, including where a disbursement check on a claim has been returned to the
Trustee as undeliverable by the United States Mail.
              28. In the event an error is made in disbursements to creditors, the Trustee may, without
prior notice to parties-in-interest, rectify such errors by any legal means including offsets and
surcharges against future disbursements in this case owing to the creditor who received the
erroneous disbursement.
              29. During the term of the Plan, the Debtors shall not sell or transfer any property of the
estate whether the collateral is provided for in the Plan without a Court order under § 363 and prior
written notice to the Trustee. A creditor shall not accept any insurance or sale proceeds from
collateral provided for in the Plan unless an amended proof of claim is filed with the Court and
prior written notice thereof is provided to the Trustee. If the Plan provides that the Trustee will
make disbursements on a specific claim, and that claim is paid from another source, the Trustee
shall nonetheless be entitled to the statutory commission on such amount as would have been
received by the Trustee under the Plan. At confirmation, property of the estate vests pursuant to
the terms of the Plan and § 1327.
              30. During the term of the Plan, the Debtor shall not incur any new material debt without
a Court order under § 364.
              31. If after confirmation of the Plan, a creditor amends its timely, allowed proof of claim,
the Trustee shall give notice to counsel whether such amended proof of claim, if allowed, causes
the Plan to be unfeasible. If the amended claim does not render the Plan unfeasible, and if the
Trustee does not receive an objection from Debtor's counsel within ten (10) days after service of
such notice, the Trustee shall pay such claim in the amended amount. If the amended claim renders
the Plan unfeasible, the Trustee may move to dismiss the case or to modify the Plan.




Printed by TH on 4/5/19
                                                       8
   Case 18-29411           Doc 14     Filed 04/10/19 Entered 04/10/19 11:02:28        Desc Main
                                        Document Page 9 of 10




              32. The Trustee is hereby authorized to exercise discretion in administering this case
including, but not limited to, out-of-court resolutions of postconfirmation defaults arising from the
Debtor's failure to make timely Plan Contributions.
                                       END OF DOCUMENT




Printed by TH on 4/5/19
                                                    9
   Case 18-29411           Doc 14    Filed 04/10/19 Entered 04/10/19 11:02:28         Desc Main
                                      Document Page 10 of 10




                                     CERTIFICATE OF SERVICE

              The undersigned hereby certifies that a true and correct copy of the foregoing Order
Confirming Chapter 13 Plan was served upon all persons entitled to receive notice in this case via
ECF notification or by U.S. Mail to the following parties on April 5, 2019.

                               ANDREW B. CLAWSON
                               ECF NOTIFICATION

                                                        Tiffany Hughes /s/
                                                        Office of the Chapter 13 Trustee


                                                    	
                            DESIGNATION OF PARTIES TO BE SERVED

                               THE STANDING CHAPTER 13 TRUSTEE
                               ECF NOTIFICATION

                               ANDREW B. CLAWSON
                               ECF NOTIFICATION

                               TIM RICHARD BEESLEY
                               3855 S 400 E
                               SALT LAKE CITY, UT 84115-0000

                               HOME POINT FINANCIAL CORPORATION
                               11511 LUNA ROAD, SUITE 300
                               FARMERS BRANCH, TX 75234




Printed by TH on 4/5/19
                                                   10
